ICJ_016_AngloIranianOil_GBR_IRN_1951-07-05_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE
DE L’ANGLO-IRANIAN OIL Co.

(ROYAUME-UNI / IRAN)

ORDONNANCE DU 5 JUILLET 1951

1951

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM / IRAN)

ORDER OF JULY 5th, 1951

SOCLETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit étre citée comme suit :

«Affaire de VAnglo-Ivanian Oil Co., Ordonnance du
5 juillet 1951: C. I. J. Recueil 1951, p. 100.»

This Order should be cited as follows :

“Anglo-Iranian Oil Co. Case, Order of July 5th, 1957:
I.C. J. Reporis 1951, p. roo.”

 

Ne de vente: 64
Sales number

 

 

 
100

INTERNATIONAL COURT OF JUSTICE

YEAR 1951

Order of July 5th, 1951

ANGLO-IRANIAN
OIL Co. CASE

(UNITED KINGDOM / IRAN)

The International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Application dated May 26th, 1951, depos-
ited and filed in the Registry on that day, whereby the Government
of the United Kingdom of Great Britain and Northern Ireland,
referring to the declarations made by that Government and by the
Imperial Government of Iran accepting the Optional Clause pro-
vided for in Article 36, paragraph 2, of the Statute, instituted pro-
ceedings before the Court against the Iranian Empire in the Anglo-
Iranian Oil Company case ;

Whereas the text of this Application was on the same day trans-
mitted to the Iranian Government in accordance with Article 40,
paragraph 2, of the Statute, and the submissions therein made
were, also on the same day, communicated by telegraph to the
said Government ;

Having regard to the telegram dated Tehran, May 28th, 1951,
whereby the Minister of Foreign Affairs of Jran acknowledged
receipt of the telegraphic notification of the Application and stated
that his Government was of the opinion that the Court had no
jurisdiction to adjudicate in this case and that on receipt of the
Application the said Government would submit a detailed reply ;

Having regard to the Order of to-day’s date, by which, following
the Request of the Government of the United Kingdom dated

4

1951
July sth

General List
No. 16
ORDER OF 5 VII 5I (ANGLO-IRANIAN OIL Co.) 101

June 22nd, 1951, the Court indicates interim measures of protection
in the case, which indication in no way prejudges the jurisdiction
of the Court to consider the merits of the case,

Fixes as follows the time-limits for the presentation by the
Parties of the written proceedings :

for the Memorial of the Government of the United Kingdom :
September 3rd, 1951 ;

for the Counter-Memorial of the Imperial Government of Iran :
December 3rd, 1051.

And reserves the rest of the procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this fifth day of July, one thousand
nine hundred and fifty-one, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to
the Government of the United Kingdom and to the Imperial
Government of Iran, respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar,
